ICI MUTUAL INSURANCE COMPANY, a Risk Retention Group 1t. NW Washington, DC 20005 INVESTMENT COMPANY BLANKET BOND ICI MUTUAL INSURANCE COMPANY, a Risk Retention Group 1t. NW Washington, DC 20005 DECLARATIONS NOTICE This policy is issued by your risk retention group. Your risk retention group may not be subject to all of the insurance laws and regulations of your state. State insurance insolvency guaranty funds are not available for your risk retention group. Item 1. Name of Insured (the "Insured") Bond Number Claymore Exchange-Traded Funds Trust 05716111B Principal Office: c/o Guggenheim Funds Investment Advisor, LLC 2455 Corporate West Drive, Lisle, IL 60532 Mailing Address: c/o Guggenheim Funds Investment Advisor, LLC 2455 Corporate West Drive, Lisle, IL 60532 Item 2.
